Citation Nr: 1750808	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-37 709		DATE
Advanced on the Docket
	
	
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a higher initial rating for osteoarthritis of the right knee status post total knee replacement, rated as: 10 percent disabling prior to July 23, 1997; 20 percent disabling prior to November 24, 2009; 30 percent disabling from June 1, 2010; and 60 percent disabling from September 13, 2016.   


WITNESS AT HEARING ON APPEAL

Veteran


ORDER

Prior to July 23, 1997, entitlement to a higher initial rating of 20 percent under Diagnostic Code 5258 (reassigned from Diagnostic Code 5257) for osteoarthritis of the right knee status post total knee replacement is granted, subject to the regulations governing the payment of monetary benefits. 

From July 23, 1997, to January 30, 2012 (excluding the period in which a 100 percent rating is awarded), entitlement to an initial rating of 20 percent under Diagnostic Code 5258 (reassigned from Diagnostic Code 5257) for osteoarthritis of the right knee status post total knee replacement is granted, subject to the regulations governing the payment of monetary benefits. 

From July 23, 1997, to January 30, 2012 (excluding the period in which a 100 percent rating is awarded), entitlement to an initial rating of 30 percent under Diagnostic Code 5260 (reassigned from Diagnostic Code 5257) for osteoarthritis of the right knee status post total knee replacement is granted, subject to the regulations governing the payment of monetary benefits. 

From July 23, 1997, to January 30, 2012 (excluding the period in which a 100 percent rating is awarded), entitlement to an initial rating of 30 percent under Diagnostic Code 5261 (reassigned from Diagnostic Code 5257) for osteoarthritis of the right knee status post total knee replacement is granted, subject to the regulations governing the payment of monetary benefits. 

From March 1, 2013 to September 12, 2016, entitlement to a higher initial rating of 60 percent under Diagnostic Code 5055 is granted, subject to the law and regulations governing the payment of monetary benefits.

From September 13, 2016, entitlement to an initial rating in excess of 60 percent under Diagnostic Code 5055 for osteoarthritis of the right knee status post total knee replacement is denied.


FINDINGS OF FACT

1.  Prior to July 23, 1997, the Veteran's osteoarthritis of the right knee status post total knee replacement was manifested by meniscal pathology productive of pain and large effusion into the joint; he had full range of motion.  

2.  From July 23, 1997 to January 30, 2012, the Veteran's osteoarthritis of the right knee status post total knee replacement was manifested by meniscal pathology productive of pain, large effusion into the joint, and slight instability, as well as limitation of range of motion on flexion and extension.  

3.  From March 1, 2013, the Veteran's osteoarthritis of the right knee, status post-total knee replacement has been manifested by severe chronic residuals.  


CONCLUSIONS OF LAW

1.  Prior to July 23, 1997, the criteria for a higher initial rating of 20 percent under Diagnostic Code 5258 (reassigned from Diagnostic Code 5257) for osteoarthritis of the right knee status post total knee replacement have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2017). 

2.  From July 23, 1997, to January 30, 2012 (excluding the period in which a 100 percent rating is awarded), the criteria for an initial rating of 20 percent under Diagnostic Code 5258 (reassigned from Diagnostic Code 5257) for osteoarthritis of the right knee status post total knee replacement have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2017). 

3.  From July 23, 1997, to January 30, 2012 (excluding the period in which a 100 percent rating is awarded), the criteria for an initial rating of 30 percent under Diagnostic Code 5260 (reassigned from Diagnostic Code 5257) for osteoarthritis of the right knee status post total knee replacement have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017). 

4.  From July 23, 1997, to January 30, 2012 (excluding the period in which a 100 percent rating is awarded), the criteria for an initial rating of 30 percent under Diagnostic Code 5261 (reassigned from Diagnostic Code 5257) for osteoarthritis of the right knee status post total knee replacement have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017). 



5.  From March 1, 2013 to September 12, 2016, the criteria for a higher initial rating of 60 percent under Diagnostic Code 5055 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2017).

6.  From September 13, 2016, the criteria for an initial rating in excess of 60 percent under Diagnostic Code 5055 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from May 1970 to September 1982.

 This appeal comes before the Board of Veterans' Appeals (Board) from a February 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina. 

The February 1995 rating decision granted service connection for impairment of the right knee and assigned a noncompensable rating effective October 4, 1994.  Later in February 1995, the Veteran expressed dissatisfaction with the noncompensable rating and requested a hearing before a Decision Review Officer (DRO) at the RO.  A statement of the case (SOC) was issued in May 1995 and in July 1995 the Veteran submitted a timely substantive appeal (VA Form 9) requesting a personal hearing.  A DRO hearing was conducted in February 1996 and in March 1996, a supplemental SOC (SSOC) was issued in which the RO granted a 10 percent rating effective October 4, 1994.  Notably, the assignment of a 10 percent rating was not the maximum rating and the Veteran did not withdraw his appeal as to the rating issue.  Therefore, the increased rating issue remained on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Thereafter, in July 1997 the Veteran requested an increase in his right knee rating, and his claim was denied in a September 1997 rating decision.  The Veteran filed a Notice of Disagreement (NOD) in December 1997.  A SOC was issued in January 1998.  In March 1998, the Veteran submitted another VA Form 9 requesting a personal hearing before the Board.  Then, in April 1998 the RO issued another rating decision granting a 20 percent disability rating effective July 23, 1997.  Again, despite the fact that the RO erroneously stated in the April 1998 rating decision that the 20 percent grant constituted a full grant of the benefits sought on appeal, a 20 percent rating was not the maximum rating and the Veteran did not withdraw his appeal as to the rating issue. 

As the Veteran filed a timely substantive appeal as to the initial rating assigned for his service-connected right knee disability and as he never withdrew his appeal, the February 1995 rating decision is not final and the issue is properly before the Board.  See 38 C.F.R. §§ 20.101 (d), 20.202; AB, 6 Vet. App. at 39.  The fact that the RO issued subsequent rating decisions and assignments is irrelevant to the appellate status of the February 1995 rating decision.  

The claim was remanded in April 2016.  The Veteran testified at a hearing before the undersigned in August 2016.  A transcript of the hearing is of record.  The claim was remanded again in May 2017, and it has been returned to the Board for adjudication.

The Board recognizes that for the periods from November 24, 2009, to May 31, 2010, and from January 31, 2012, until March 1, 2013, the Veteran is in receipt of a temporary total evaluation due to convalescence for his right knee condition after surgeries he underwent.  With regard to the second 100 percent evaluation, effective from January 31, 2012, until March 1, 2013, the Board notes that the rating was assigned under the schedular criteria for Diagnostic Code 5055 for knee replacement with prosthesis.  The Board will not address these time periods as a higher evaluation is not available.  The Board does not disturb those ratings.

The Board notes that the Veteran is also seeking entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran testified at a March 2016 hearing regarding that issue.  That issue will be addressed in a separate decision by the Veterans Law Judge who presided at that hearing.  38 C.F.R. § 20.707 (2017).  

The appellant has also been afforded multiple VA medical examinations in connection with his claim.  38 C.F.R. § 3.159 (c) (4) (2017).  After reviewing the record, the Board finds that the reports provide the information necessary to render a decision on the matter at issue in this case.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In Correia v. McDonald, 28 Vet. App. 158 (2017), the United States Court of Appeals for Veterans Claims held that, in order to be adequate, a VA examination of the joints must, whenever possible, include the results of the range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  In accordance with the Board's May 2017 remand directives, the appellant was afforded a VA medical examination, in June 2017.  

In this case, the June 2017 VA examination report does not reflect strict compliance with the holding in Correia.  The Board also notes that the appellant has challenged the adequacy of the examination at issue.  However, given the Veteran is in receipt of the maximum rating for the right knee replacement from March 1, 2013, to present (and a combined disability rating of 60 percent prior to March 1, 2013), the Board finds that a third remand for strict compliance with Correia in this particular case would result in a further and unnecessary delay and would be of little benefit to the appellant.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159 (c)(4) (2017).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Increased Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 589 (1991).  It is not expected that all cases will show all findings specified; however, findings sufficiently characteristic to identify the diseases and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2017).  

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II (2017).  

Under Diagnostic Code 5261, limitation of extension of a leg warrants a noncompensable (zero percent) evaluation if extension is limited to five degrees; a 10 percent evaluation if extension is limited to 10 degrees; a 20 percent evaluation if extension is limited to 15 degrees; a 30 percent evaluation if extension is limited to 20 degrees; a 40 percent evaluation if limited to 30 degrees; and a 50 percent evaluation if limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Under Diagnostic Code 5260, limitation of flexion of a leg warrants a noncompensable (zero percent) evaluation if flexion is limited to 60 degrees;  a 10 percent evaluation if flexion is limited to 45 degrees; a 20 percent evaluation if flexion is limited to 30 degrees; and a 30 percent evaluation if limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Separate ratings under C.F.R. § 4.71a, Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both codified at 38 C.F.R. § 4.71a, may be assigned for disability of the same knee joint based on limitation of motion on extension and on flexion.  See VAOPGCPREC 9-04.  VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings for subluxation/instability under C.F.R. § 4.71a, Diagnostic Code 5257.  

Ankylosis of the knee is evaluated under Diagnostic Code 5256.  38 C.F.R. § 4.71a (2017).  The record does not show any evidence of ankylosis.

Diagnostic Code 5257 provides a 10 percent evaluation for knee impairment with slight recurrent subluxation or lateral instability, a 20 percent evaluation for moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

A 20 percent evaluation is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2017).  A 10 percent evaluation is assigned for removal of semilunar cartilage which is symptomatic. 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2017).

Following the prosthetic replacement of a knee joint, a 100 percent rating will be assigned for one year.  Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity. With intermediate degrees of residual weakness, pain or limitation of motion, rate by analogy to Diagnostic Code 5256, 5261, or 5262, with a minimum rating of 30 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5055.

The "amputation rule" precludes the assignment of a rating in excess of 60 percent for a disability of the knee. The "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed. 38 C.F.R. § 4.68. Amputations of the lower extremity are rated under 38 C.F.R. § 4.71a , Diagnostic Codes 5160-5173. Diagnostic Code 5163 allows for a 60 percent rating for amputation of the leg with a defective stump and thigh amputation recommended. Diagnostic Code 5164 allows for a 60 percent rating for amputation of the leg not improvable by prosthesis controlled by natural knee action. For a rating higher than 60 percent, there must be amputation up to the upper third of the thigh. 38 C.F.R. § 4.71a, Diagnostic Code 5161.

The Veteran's right knee osteoarthritis status post- total knee replacement is currently rated under Diagnostic Code 5055, for knee replacement prosthesis.  The disability is rated as 10 percent disabling from October 4, 1994, to July 22, 1997.  Then, it is rated as 20 percent disabling from July 23, 1997, to November 23, 2009.  A 100 percent rating was assigned, effective November 24, 2009, through May 31, 2010.  A 30 percent rating was assigned from June 1, 2010, through January 30, 2012.  A 100 percent rating was assigned January 31, 2012, until February 28, 2013.  From March 1, 2013, a 30 percent rating was assigned.  Finally, a 60 percent rating was assigned from September 13, 2016.  

Factual Background 

Turning to the evidence of record, the Veteran has sought consistent and continuous treatment for his right knee throughout the appeal period.  

A VA examination was performed in February 1994.  The Veteran reported that since his military injury, he indicated that he had discomfort in the knee with no swelling.  He reported tenderness on occasion.  He reported that he walked some fair distance and did fine but then he developed discomfort.  He also reported a persistent popping involving the knee.  The examiner noted no crepitation in the right knee, no obvious popping, and the ligaments appeared to be intact.  There was no warmth on touch of the knee and there was full range of motion.  The examiner noted an assessment of probable osteoarthritis.  An X-ray was ordered.

Private records from June 1995 indicated that X-rays revealed slight spurring of the superior pole of the patella at the tenderness insertion but not particularly on the articular surface.  He had slight narrowing of the medial joint compartment with no indication of loose body or acute or old bony injury.  The clinician noted that the Veteran had early degenerative changes in the medial joint compartment secondary to his previous meniscal injury and the subsequent absence of the meniscus after its surgical excision.  Surgical treatment was not recommended.  

Private treatment records from July 1996 showed that the Veteran had an MRI of his right knee.  The Veteran reported pain in the right knee, mostly medially.  He reported that he had knee surgery 10 years previously in 1980.  The findings revealed large joint effusion.  The medial and lateral patellar retinacula were normal.  The patellar tendon was also unremarkable.  There was a tear in the posterior horn of the medial meniscus.  The lateral meniscus appeared normal and the anterior cruciate ligament was unremarkable.  There was a thickening about the midportion of the posterior cruciate ligament.  The clinician noted that this may have been the area of the old surgical repair.  The other ligaments were unremarkable.  The impression was joint effusion, tear of the posterior horn of the medial meniscus extending to the inferior joint surface, and thickening of the mid-portion of the posterior cruciate ligament.  

A VA examination was provided in August 1997.  The Veteran reported daily pain and took nonsteroidal medications.  He had some control but did have breakthrough pain.  The Veteran also reported intermittent swelling, especially when kneeling.  A June 1995 x-ray showed that the Veteran had superior patella spurring as well as some minor joint line narrowing consistent with degenerative joint disease.  In July 1996, the Veteran had an MRI, which reported a meniscal tear in the medial meniscus.  The Veteran's right knee had a herniation over his medial scar with his vastus medialis.  The examiner noted that it was a palpable herniation through the fascia.  The Veteran also had diffuse medial joint line tenderness and equivocal McMurray's sign.  The Veteran's range of motion was 130 degrees with pain on full flexion and extension.  He had no joint effusion.  The Veteran's ligaments were all intact.  The muscle strength was normal.  X-ray showed some minor medial joint space narrowing in the sclerotic areas similar to the reports from 1995.  The Veteran also had some minor spurring of his superior pole but not on the ventricular surface.  The Veteran's patellofemoral joint appeared to be pristine with no evidence of cartilage damage.  The examiner noted that the Veteran had right knee pain, and there was evidence of minor arthritis.  The examiner noted that the Veteran's disability was minor.  He had pain with range of motion and herniation of his vastus medialis obliquus, which was painful.  

Private treatment records from February 1998 showed that the Veteran had recurrent symptoms in his right knee.  The examiner noted that the Veteran had degenerative arthritic changes in his knee with recurrent synovitis and effusions.  The clinician noted that the Veteran had slight mediolateral instability secondary to his medial joint problems; he also continued to have moderate effusion of his right knee with some crepitus on flexion and extension.  He had good range of motion but the examiner indicated he would continue to have problems and recommended arthroscopy of his knee.  

X-rays from May 1998 revealed slight narrowing of the medial joint compartment, mild degenerative changes, and no evidence of acute bony injury or soft tissue calcification.  

Records from February 2003 show that the Veteran was in pain.  He was prescribed pain medication.  Then, March 2003 records showed that the Veteran had continuing pain despite pain medication.  The impression was large joint effusion, medial collateral ligament strain and chronic tendinopathy involving the semitendinous and popliteus tendons, medial tibial plateau contusion, ganglion cyst or possible meniscal cyst anterior to the lateral meniscus, and tear versus post-operative changes involving the posterior horn of the medial meniscus.  A MRI revealed extensive osteoarthritis of the right knee, status post-surgery with continuing pain.  The examiner noted that large joint effusion was noted and that the medial collateral ligament was edematous and bulging with abnormal high signal in its proximal aspect consistent with strain.  The lateral collateral ligament was unremarkable.  There was edema at the insertion of the semitendinosus along the medial aspect of the tibia, consistent with chronic tendinopathy.  The distal aspect of the popliteus tendon was frayed but intact.  The assessment also included ganglion cyst or possible meniscal cyst anterior to the lateral meniscus, and a tear versus postoperative changes involving the posterior horn of the medial meniscus.

In March 2005, the Veteran was seen for private treatment for his knee.  He had moderate swelling, marked limitation of his right knee, and tender excrescences off of the lateral aspect of his patella.  On examination, the examiner noted that the Veteran used crutches to ambulate and walked with a flexed knee gait, unable to fully weight bear on his right knee.  He had marked limitation of motion, moderate swelling, effusion, prominence and bossing of the superior lateral aspect of the right patella, and crepitus and arthritis changes.  X-rays showed some narrowing of the medial joint compartment, some calcification of the medial meniscal cartilage, and some bony changes at the joint line of the medial tibial plateau and medial femoral condyle.  He had some superior patella spur formation and some hypertrophic changes of the bone superior lateral aspect of the patella.  The impression was acute gouty arthritis of the right knee superimposed on traumatic arthritis.  

In August 2006, the Veteran reported painful right knee that had been bothering him off and on for a week or more.  

The Veteran was seen in August 2006 for a steroid injection; he stated that it did not help much and that the swelling had gone down.  He reported taking Tenoretic, Darvocet, Indocin, and gout medication.  The Veteran's leg revealed normal sensation, no pitting edema, and minimal effusion.  There was no significant patellofemoral crepitus, he had some pain with the patellar translation, and the knee was stable.  The clinician noted that there was evidence of meniscal tears, fluid, and arthritis.  

A VA examination from February 2009 showed that the Veteran had pain and swelling.  The Veteran described a nodule on his knee; he denied locking or buckling.  He also described popping and grinding.  The Veteran used a crutch and reported taking Darvocet and Indocin for gout, which also helped his knee.  The Veteran had last worked in 2007 because of his knee and was not currently working.  The Veteran was unable to stand up for more than one hour and he was unable to walk for more than two hours.  He was also unable to sit with his knee bent for a long period of time.  He reported flares at bedtime, at which point he stated that he took medicine to help him go to sleep.  

The Veteran walked with a limp and a crutch.  The Veteran had no knee instability, tenderness, crepitus or warmth, and there was full strength and normal refluxes.  The Veteran had extension to 10 degrees with no pain and flexion to 95 degrees with pain.  There was no diminution with repetitive testing and no additional functional limitations.  The Veteran had an exophytic nodule on the superolateral portion of the patella, which was nontender and adherent to the patella.  There was mild osteoarthritis.  There was no pain on range of motion or flare ups.

In May 2009, the Veteran was seen for his knee pain.  The examiner noted that surgery had been recommended, but the Veteran felt that he was not up to it.  The Veteran also reported that he had not been able to drive a truck in the preceding two years.  There was no acute sign of inflammation but there was a very prominent solid mass that seemed to be coming from the lateral patella.  

Another VA examination was provided in July 2009.  The Veteran denied any change in his right knee.  He was unable to sit and drive for a prolonged period of time. 

The Veteran underwent a surgery on November 24, 2009, for "gouty tophus" and arthroscopy for a right knee meniscal tear.  In December 2009 he was seen and was still walking with crutches and in pain after the surgery.  

In January 2010, the Veteran was seen; his knee was still sore.  The examiner noted that the Veteran's range of motion was 20 degrees to 80 degrees.  There was diffuse swelling and the wound was well-healed.  He was ordered to continue using crutches and to begin an exercise program.  The examiner noted that if the pain and swelling continued, the Veteran may consider a knee replacement.  

The Veteran continued to complain of right knee pain after the surgery, through April 2010 and May 2010.  In April 2010, the clinician noted that the Veteran may need a total knee replacement.  The Veteran received a steroid shot in his right knee in June 2010.  In July 2010, the Veteran stated that his knee pain never went away.  He stated that he was "setup with long term pain" and wanted a total replacement.  He had extension to about 5 degrees and flexion to about 110 degrees.  The examiner noted an "obviously" weak extensor mechanism.  X-rays showed early degenerative changes in the right knee.  

Treatment records from April 2011 show that the Veteran had advanced degenerative joint disease of the right knee.  He requested a knee replacement.  He exhibited full extension and flexion to 95 degrees.  The assessment was right knee pain due to severe arthritis.  

Another VA examination was provided in June 2011.  The examination was a general medicine examination, but right knee pain was noted.  The examiner noted that there was thinning of the lateral tibial articular cartilage and degeneration of the ACL without evidence of a tear.  

The Veteran submitted a statement in July 2011 and he reported that he was waiting to be scheduled for a knee replacement. 

In September 2011, a clinician's note noted that X-rays from April 2011 showed severe degenerative joint disease of the right knee; the clinician noted that the Veteran would benefit from total knee replacement.  

The Veteran underwent a right knee total knee arthroplasty in January 2012.  VA treatment records from February 2012 show that the Veteran was status post-right total knee arthroplasty and showed that he was healing well.  The Veteran continued to report some pain at the shin and lower thigh, near the borders of the prosthetic knee but his imaging revealed no complication or failure of hardware.

In April 2012, the Veteran reported right leg pain, in the shin, knee, and lower quad. He had range of motion from 15 degrees to 86 degrees.  Records from May 2012 show that the Veteran had range of motion from 0 degrees to 100 degrees.  The wound was well-healed and the knee was stable.  

Physical therapy records in August 2012 revealed that the Veteran was making progress.  In September 2012, during a physical therapy note, the Veteran was able to perform flexion to 102 degrees.  

The Veteran was seen in October 2012 and the Veteran continued to report knee pain despite repeated surgeries.  The Veteran was undergoing physical therapy, which had not helped much.  The Veteran had some swelling and pain that was present more with ambulation.  He also reported unsteadiness, popping, and the feeling of the knee giving way.  

In December 2012, the Veteran reported continued pain in the right knee since surgery.  The Veteran indicated that he did not feel that he was better off than he was prior to the surgery.  On examination, there was mild swelling and warmth.  There was no significant tenderness in the knee.  He had good strength and the assessment was status post-right total knee arthroplasty with continued pain.  The Veteran had motion from 5 degrees to 100 degrees.  

January 2013 treatment records showed that the Veteran was one year status post-right total knee arthroplasty with residual pain complaints.  The Veteran had range of motion from less than 5 degrees of flexion to 110 degrees.  He was stable to varus and valgus stress testing at 0 degrees and 25 degrees of flexion.  There was no evidence of mid-flexion instability; there was minimal crepitus with range of motion over the patellofemoral articulation.  The patella appeared to track normally.  

In his February 2013 Notice of Disagreement, the Veteran reported that his knee replacement still severely limited his ability to be mobile.

In March 2013, the Veteran was seen for a post-operative total knee arthroplasty, which had occurred approximately one year previously.  The clinician noted that the Veteran's post-operative X-rays were satisfactory for overall alignment.  The examiner noted that the Veteran was in chronic pain.  The clinician also noted that the Veteran had residual pain; in so noting, the examiner indicated that 15 percent of all total knee arthroplasties did not provide relief and that within the Veteran's comorbidities that would make it quite plausible for the Veteran.  

In January 2014, the Veteran's right knee was stable to varus and valgus stress; he had extension to within 10 degrees and flexion to about 90 degrees.  In March 2014, the Veteran complained of right knee pain that had persisted since the replacement two years previously.  In April 2014 the Veteran complained of continued right knee pain.  He reported occasional right knee weakness and that the knee gave out "at times."  July 2014 records show that the Veteran had chronic pain related to multiple right knee surgeries and gout.  In September 2014, the Veteran reported that he was having trouble walking, which he felt was from his knee.  

In April 2016, the Veteran complained of some right knee discomfort in the last six months; he requested to see the orthopedic surgeon.  Treatment records from September 2016 show that the Veteran complained of chronic right knee pain.  He also complained of pain in the right knee; the bone scan was positive for patella abnormality.  The X-ray suggested patellar loosening.  He also had anterior knee pain.  He had no intercurrent illness, injury, or falls.  

Another VA examination was provided in June 2017.  The examiner reviewed the claims file and conducted an in-person examination.  The examiner noted that the Veteran's right knee was diagnosed with a meniscal tear in 1980, an internal derangement of the right knee in 2009, total knee replacement in 2012, and failure of the patella component total knee arthroplasty in October 2016.  The Veteran was seeking an increase because his knee was hurting more and because when he sought care, he was told that the prosthesis had failed and was slipping.  The examiner noted that it was recommended that the Veteran's prosthesis be replaced.  The Veteran declined a future operation but he reported that his left knee was bothering him, too.  The Veteran reported flare-ups "all the time" and he stated that the pain increased and his leg ran hot.  The Veteran stated that during flares, the knee got very sore above and below the knee.  The examiner noted that his flare ups caused impairment in lifting, carrying, standing, walking, and kneeling.  

The Veteran's right knee range of motion included flexion to 115 degrees and extension to 0 degrees.  The Veteran reported functional impairment insofar as he had limited lifting, carrying, standing, walking, or kneeling.  The examiner noted that the Veteran had tenderness above and below the knee cap.  There was small effusion palpable laterally.  The left knee had flexion from 0 degrees to 130 degrees.  The Veteran did not have any functional loss in the left knee.   On repetitive use testing, the Veteran could perform three repetitions but functional loss was caused by pain and weakness.  There was no functional loss in the left knee.  The Veteran was examined after repetitive use over time, but the examiner could not say without speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability in either knee.  The examination was not performed during a flare up and the examiner noted that the examination is neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  The examiner could not determine whether pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups without resort to speculation.  

Analysis 

Prior to July 23, 1997

The Veteran's osteoarthritis of the right knee status post total knee replacement was manifested by meniscal pathology productive of pain and large effusion into the joint; he had full range of motion.  Thus, the Board finds that the Veteran's disability should be reassigned to Diagnostic Code 5258 and a higher initial rating of 20 percent awarded.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); Murray v. Shinseki, 24 Vet. App. 420   (2011).

From July 23, 1997 to January 30, 2012

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262   (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

The Veteran's osteoarthritis of the right knee status post total knee replacement was manifested by meniscal pathology productive of pain, large effusion into the joint, and slight instability (secondary to the medial joint problems), as well as limitation of range of motion on flexion and extension.  He ambulated using crutches.  The private examination reports described that the Veteran exhibited marked limitation of motion but did not provide range of motion findings.  As the Veteran was noted to walk with a flexed knee gait, the Board resolves reasonable doubt in favor of the Veteran that the marked range of motion was similar to flexion limited to 15 degrees or less.  Also, at worst, on extension, the Veteran demonstrated 20 degrees.  Thus, the Board finds that the Veteran is entitled to an initial rating of 20 percent under Diagnostic Code 5258, an initial rating of 30 percent under Diagnostic Code 5260 (the maximum available), and an initial rating of 30 percent under Diagnostic Code 5261.  Notably, the Veteran's knee disabilities combine to 60 percent.  See 38 C.F.R. § 4.25 (2017). 

From March 1, 2013

As noted, the Veteran underwent a total knee replacement in January 2012.  From that time, the Veteran's symptoms have been most appropriately characterized as severe chronic residuals.  As such, a 60 percent rating is appropriate from March 1, 2013.  The 60 percent evaluation assigned for the knee replacement is the maximum schedular evaluation available for the disability at issue.  

A schedular evaluation greater than 60 percent is prohibited by the "amputation rule" found in 38 C.F.R. § 4.68, which prohibits the assignment of a combined rating for disabilities of an extremity higher than the rating for the amputation at the elective level, were amputation to be performed.  Here, amputation at the elective level would be no worse than at the thigh level, middle or lower thirds.  Amputation at that level warrants a 60 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5162.  Thus, the Veteran cannot receive a higher rating for his replaced knee than for a leg amputated.  Accordingly, a rating of 60 percent, but no higher, is warranted for the Veteran's service-connected osteoarthritis of the right knee status post total knee replacement.

The Veteran has not raised any other issues with respect to the higher initial rating claim, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	B. Muetzel, Counsel

Copy mailed to:  The American Legion

Department of Veterans Affairs


